                       Case 19-20831-MAM          Doc 236      Filed 12/27/19      Page 1 of 4




         ORDERED in the Southern District of Florida on December 26, 2019.




                                                                 Mindy A. Mora, Judge
                                                                 United States Bankruptcy Court
_____________________________________________________________________________




                                  UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                      WEST PALM BEACH DIVISION
                                          www.flsb.uscourts.gov

         In re:
                                                             CHAPTER 11
         PALM BEACH BRAIN & SPINE, LLC.,
         MIDTOWN OUTPATIENT SURGERY                          CASE No. 19-20831-MAM
         CENTER, LLC, and MIDTOWN
         ANESTHESIA GROUP, LLC,                              (Jointly Administered)

                       Debtors.

                                       ORDER GRANTING
                            DEBTOR’S MOTION TO APPROVE SETTLEMENT
                          AGREEMENT PURSUANT TO BANKRUPTCY RULE 9019

                  This matter is before the Court on the Debtor ‘Motion to Approve Settlement Agreement

        Pursuant to Bankruptcy Rule 9019 [Doc. 221] (the “Motion”), seeking entry of an order authorizing

        the Debtors to agree to a settlement with respect to amounts owed by a certain patient with the initials

        D.K., where the balance shown on the patient’s accounts with the Debtors is $269,751.97 in the
               Case 19-20831-MAM             Doc 236       Filed 12/27/19      Page 2 of 4



aggregate (the “Accounts”) 1, under which settlement the patient would pay $88,500.00 in cash as

a combined amount to all the Debtors (the “Settlement Amount”) in full accord and satisfaction

of all liabilities for the Accounts. CareCentric Investments I, LLC (“CareCentric”)assert that the

Account was sold prior to the commencement of this case and that the proceeds thereof are not

property of the Debtors’ estates, whereas The Northern Trust Company (“Northern Trust”) asserts

that it holds a lien on the patient bill issued by Midtown Outpatient Surgery Center, LLC, and other

parties may claim some interest in the Account.. It appearing that this Court has jurisdiction to

consider the Motion pursuant to 28 U.S.C. §§ 157 and 1334; and it appearing that venue of this

case and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it

appearing that this matter is a core proceeding pursuant to 28 U.S.C. § 157(b); and it appearing

that proper and adequate notice of the Motion has been given and that no other or further notice is

necessary; and after due deliberation, the Court having determined that the relief requested in the

Motion is in the best interests of the Debtors, their estates and their creditors; and good and

sufficient cause appearing therefor,

                                                                      ________________

        IT IS HEREBY ORDERED THAT:

        1.      The Motion is GRANTED as set forth herein.

        2.       The Debtors are authorized to settle any and all controversies related to the

Accounts in exchange for receipt of the Settlement Amount.

        3.      The Debtors are authorized to execute any necessary agreements and related


1
  Debtors represent that the patient bills that make up the Accounts have been issued by the Debtors or their
affiliates as follows: Palm Beach Brain & Spine-$85,193.00; Neurological and Orthopedic Institute-$5,470.00;
Midtown Outpatient Surgery Center-$104,918.00; Midtown Anesthesia Group- $13,988.30; Orthodics- $58,387.50;
Midtown Rehab Center-$1,795.00.



                                                     -2-
              Case 19-20831-MAM          Doc 236      Filed 12/27/19    Page 3 of 4



documentation consistent with the relief granted herein.

       4.       Immediately upon receipt of the Settlement Amount or any other proceeds related

to the Account, the Debtors shall place such funds into a segregated trust account and shall not use

or otherwise transfer any such funds, except by separate order of the Court upon notice and hearing.

       5.      Nothing herein shall be construed as a finding with respect to whether or not the

Accounts or the proceeds thereof are property of the estate or what creditors or other parties may

have rights to or an interest in such proceeds, or the extent thereof, with all such rights and

arguments being preserved.

       6.      The proceeds shall be held in escrow in the segregated Debtor in Possession

accounts and not disbursed until further Order of this Court, with all rights, interests and liens

therein, if any, attaching thereto. In the event the Debtors, CareCentric Investments I, LLC and

The Northern Trust Company cannot come to an agreement regarding allocation of the Settlement

Amountbetween the Debtors, nothing herein shall waive the right of The Northern Trust Company

to challenge the proposed allocation by way of separate motion to filed with this Court. Debtors

shall promptly provide to Northern Trust copies of the described patient bills, which are subject to

the terms of this Court’s HIPPA Order.

       7.      The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

       8.      The Debtors are authorized and empowered to take all actions necessary to

implement the relief granted in this Order.

       9.      This Court shall retain jurisdiction with respect to all matters arising from or

relating to the interpretation or implementation of this Order.

                                              ###



                                                -3-
              Case 19-20831-MAM            Doc 236    Filed 12/27/19    Page 4 of 4



Submitted By:
Dana Kaplan, Esquire
KELLEY, FULTON & KAPLAN, P.A.
1665 Palm Beach Lakes Blvd
The Forum - Suite 1000
West Palm Beach, FL 33401
Tel. No. (561) 491-1200
Fax No. (561) 684-3773
e-mail: craig@kelleylawoffice.com


Copies furnished to:

Dana Kaplan, Esq., is directed to serve copies of this order on the parties listed on the attached

mail list and file a Certificate of Service.




                                                -4-
